 
 
I 
111th CONGRESS
1st Session
H. R. 783 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2009 
Mr. Sensenbrenner (for himself, Mr. Gallegly, Mr. Petri, Mr. Dreier, Mrs. Myrick, Ms. Zoe Lofgren of California, and Mr. Olson) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code to make permanent the credit for increasing research activities. 
 
 
1.Permanent extension of research credit 
(a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by striking subsection (h). 
(b)Conforming amendmentParagraph (1) of section 45C(b) of such Code is amended by striking subparagraph (D). 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2009.  
 
